Citation Nr: 0327788	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent 
for the service-connected aphakia of the right eye.  

2.  Entitlement to an increased rating higher than 10 percent 
for the service-connected residuals of fracture of the left 
patella.  




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel





INTRODUCTION

The veteran had 20 years of active service from January 1955 
to October 1965, July 1970 to May 1973, March 1977 to January 
1980, and over 3 years of unverified service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in March 2003 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claims in this decision.  

In correspondence submitted by the veteran in September 2002, 
he also contended that the award of special monthly 
compensation became effective in January 1998 rather than in 
1992, thereby raising the issue of an earlier effective date.  

As this matter has not been fully developed for appellate 
review, it is referred to the RO for such further development 
as may be necessary.  

Likewise, the Board notes evidence in the claims folder, 
suggesting that the veteran's headaches were secondary to 
visual stress from his monocular situation.  

This evidence raises the issue of service connection for 
headaches, secondary to the service-connected aphakia of the 
right eye.  As that issue has not been fully developed for 
appellate review, it is also referred to the RO for such 
further development as may be necessary.  



FINDINGS OF FACT

1.  The service-connected right eye disability is manifested 
by aphakia and visual acuity noted to be hand movement at 1 
foot (that is, blindness).  

2.  The veteran's nonservice-connected left eye corrected 
vision is 20/40 or better.  

3.  The veteran is not shown to have enucleation of either 
eye, and there is no evidence of serious cosmetic defect.  

4.  The service-connected residuals of fracture of the left 
patella are shown to be productive of a level of functional 
loss due to pain that more nearly approximates that of 
limitation of flexion to 45 degrees.  

5.  The service-connected residuals of fracture of the left 
patella are not shown to be manifested by instability or 
recurrent subluxation of more than that of a slight degree.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected aphakia of the right eye 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.79, 4.80, 4.84a including 
Diagnostic Codes 6029, 6070 (2003).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of fracture of the left 
patella manifested by functional loss due to pain are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5260, 5261 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of fracture of 
the left patella manifested by instability are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5257 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in February 2001.  
Another letter sent to the veteran in August 2002 provided an 
additional year for the veteran to furnish evidence.  In 
April 2003, the veteran requested that the Board promulgate 
its decision as soon as possible.  
 
The Board finds that the record contains sufficient 
information to decide the claims.  This includes VA 
examinations performed to evaluate the severity of the 
service-connected disabilities.  

Likewise, the RO has substantially complied with the 
provisions of the VCAA, and the Board's earlier remand.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A.  Aphakia of the Right Eye

A careful review of service medical records shows that the 
veteran was diagnosed with right-sided aphakia in service.  

A cataract was removed from the right eye in December 1975, 
and the veteran underwent retinal detachment repair in March 
1976.  

A report of VA examination in June 1980 shows visual acuity 
of 20/100 in the veteran's right eye, with no improvement 
with glasses and of 20/40 in the left eye, correctable to 
20/20.  

In a September 1980 rating decision, the RO granted service 
connection for aphakia of the right eye and assigned a 30 
percent rating under Diagnostic Code 6029, effective in 
February 1980.  

In April 1998, the veteran requested an increased rating, 
stating that he could not read for more than 30 to 45 minutes 
without a break or work at a computer terminal for more than 
an hour without getting a headache.  The veteran also stated 
that he no longer drove at night for more than a few miles or 
watched television.  

The veteran underwent a VA examination in November 1998.  His 
medical history revealed a cataract extraction and subsequent 
retinal detachment.  Following the retinal detachment, the 
veteran had a history of eye wandering, causing exophoria and 
required surgery.  

Upon examination, his visual acuity was less than 20/400 in 
the right eye and 20/40 in the left eye.  The acuity could be 
corrected to 20/20 in the left eye.  There was no improvement 
whatsoever of his right eye with refraction.  

Slit lamp examination revealed lids clear and conjunctivae 
clear.  Lachrymal examination was within normal limits.  The 
lens of the right eye revealed aphakia, and the left eye 
revealed grade 1 cortical changes.  Tension by applanation 
was 15 in the right eye, and 14 in the left eye.  

A fundus examination of the right eye showed disc round, 
pink, cup/disc ratio 0.1, marked macular molting, posterior 
pole with some pigmentary changes.  The rest of the fundus 
examination was difficult to visualize.  

The diagnoses were those of aphakia of the right eye; retinal 
detachment of the right eye and strabismus surgery to correct 
exophoria, secondary to losing vision in the right eye 
secondary to retinal detachment.  

The veteran underwent another eye examination in March 2001.  
The testing results reflect that the right eye had no visual 
field at that time due to hand motion.  

The veteran underwent a VA eye examination in May 2002.  His 
near and distance visual acuity was hand motion for the right 
eye, and uncorrected near and distance visual acuity was 
20/100 for the left eye.  The left eye was correctable to 
20/20.  No Goldman fields testing was performed.  

The diagnosis of the right eye was that of aphakia, status-
post retinal detachment repair.  The VA examiner also noted 
that the veteran's headaches were quite possibly secondary to 
visual stress from his monocular situation.  

In a July 2002 rating decision, the RO awarded special 
monthly compensation based on loss of use of the right eye, 
effective in January 1998.  




B.  Residuals of Fracture of the Left Patella

A careful review of service medical records shows that the 
veteran fractured his left kneecap in service in 1964.  The 
fracture had not been surgically repaired.  

At a VA examination in June 1980, the veteran reported that 
his left leg had been placed in a cast in service and that it 
healed misaligned.  The veteran reported that his knee gave 
way when he carried anything heavy, and that he could not run 
due to pain.  He also quit bowling because it bothered his 
knee.  

An examination of the veteran's left knee revealed no 
deformity, tenderness or swelling.  There was full range of 
motion with no pain.  The veteran could fully squat with no 
pain.  There was no crepitus or instability.  

The circumference of the veteran's left thigh was 
approximately one inch smaller than that of the right thigh.  
The circumference of the left knee measured a half-inch 
smaller than that of the right knee.  There was no limp.  The 
diagnosis was that of residuals of fracture of the left knee.  

In a September 1980 rating decision, the RO granted service 
connection for residuals of fracture of the left patella and 
assigned a no percent rating under Diagnostic Code 5257, 
effective in February 1980.  

The veteran underwent left peroneal nerve conduction velocity 
testing in September 1987.  The findings suggested that there 
was an interruption of peroneal function in the area of the 
knee.  

In April 1998, the veteran requested an increased rating, 
stating that his left knee no longer supported his weight 
going up and down steps.  He stated that the left knee gave 
way whenever the veteran led with the left leg; the bone 
clicked, and there was sharp pain.  

The veteran also stated that the cane issued by VA had not 
helped and that he awakened at night due to pain in his left 
knee.  The veteran reportedly fell down steps when his knee 
gave out in 1991 and broke his right wrist.  The veteran no 
longer drove any appreciable distance, due to his having 
severe pain in the knee when arising from a sitting position.  

At a VA examination in November 1998, the veteran reported 
having intermittent sharp knife-like pains in the knee joint 
usually one time daily and lasting a few seconds.  The 
intensity of the pain caused the veteran to stop whatever he 
was doing.  

The examination of the left knee revealed no specific 
swelling, tenderness or deformity.  Popping occurred on 
passive flexion, and there was a positive anterior drawer 
sign.  There was no limitation of motion or other 
abnormality, and the veteran could squat, toe, heel and hop 
without objective evidence of pain.  

The VA examiner did not anticipate any limitation of motion 
due to pain and noted that the veteran's main problem was 
instability of the joint.  

The diagnosis was that of residual fracture of the left 
patella, without X-ray evidence of degenerative joint 
disease.  The examiner commented that the service-connected 
left knee disability severely interfered with the veteran's 
daily activities.  The veteran had to stop his job because of 
discomfort in his knee while driving for a long time or while 
sitting and at rest using a computer.

In a February 1999 rating decision, the RO assigned an 
increased evaluation for the service-connected fracture of 
the left patella from no percent to 10 percent, effective in 
April 1998.  

In a statement submitted by the veteran in June 1999, he 
indicated that his left knee buckled during such normal 
activities as going up and down porch steps, climbing stairs, 
and walking across level surfaces.  

In a statement submitted in June 1999, an acquaintance who 
had worked with the veteran stated that the veteran quit 
driving because the hours behind the wheel caused him knee 
pain.  

In a statement submitted by the veteran in December 2001, he 
indicated that his left knee had deteriorated to the point 
where he could no longer sit or drive for more than 30 
minutes without massive pain.  

The veteran underwent VA examinations in May 2002.  He 
reported having daily pain, especially when sitting with his 
knee flexed for more than a few minutes and increased pain 
with weather changes to dampness or rain.  The veteran 
reportedly used no prosthetic or supportive devices for his 
left knee.  He had been issued a cane and knee brace, but 
reportedly did not use them.  

The veteran also reported that he could no longer drive for a 
trucking company, with prolonged periods of sitting with his 
knees flexed or do computer work for extended periods of 
time.  

Upon examination, rotation of the lower extremities was 
unlimited laterally and medially; there was no loss of the 
range of motion of the left knee.  The range of motion of the 
left knee was from 0 degrees extension to 140 degrees 
flexion.  There was no edema, effusion, instability, 
weakness, redness, heat or abnormal movement.  Both Lachman 
and Drawer signs were negative.  

The examiner noted that the knee was stable.  There was 
guarding of the left knee, and medial tenderness to 
palpation.  The veteran's gait was normal; he walked slowly 
without braces, cane or prosthetic supports.  There was no 
unusual shoe wear pattern.  

The X-ray studies taken of the veteran's knees in 1995 and in 
2002 were grossly within normal limits, with no significant 
degenerative joint disease.  The joint mortice of both knees 
appeared intact.  The original fracture could not be located.  

The diagnosis was that of pain infra-patella region of the 
left knee, etiology unknown.  There were no clear indications 
of meniscal pathology.  The examiner questioned whether there 
was infra-patella femoral artery and peripheral artery 
disease impingement.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  


A.  Aphakia of the Right Eye

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

VA law permits compensation for a combination of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a).  

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  

A higher 40 percent rating is warranted only if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  

Most importantly, the Board notes that any increase in 
impairment in the nonservice-connected left eye after the 
initial rating will be disregarded in evaluating a claim for 
an increased rating for the service-connected aphakia of the 
right eye.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  

In this regard, the Board notes that the veteran's left eye 
corrected vision was measured at 20/20 at the 1980 VA 
examination, immediately prior to the September 1980 initial 
grant of service connection.  The recent VA examination 
report also notes the same left eye vision finding, and in no 
case reports a finding greater than 20/40.  

In this case, the veteran is currently in receipt of a 30 
percent evaluation for the service-connected aphakia of the 
right eye.  

A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision. When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction. When both eyes are aphakic, both 
will be rated on corrected vision. The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).  

Here, only the veteran's right eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  

Moreover, the veteran's visual acuity in the nonservice-
connected left eye actually is normal.  Recent examinations 
have shown the veteran's left eye visual acuity is 
correctable to 20/40 or better.  

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the right eye, the maximum 
amount available for one eye under Diagnostic Code 6029.  

This eye would be rated on the basis of its visual acuity 
without correction, which was noted to be hand movement at 1 
foot (that is, blindness); the maximum amount of compensation 
available for this degree of disability, given the normal 
vision of the nonservice-connected left eye, is 30 percent.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected right 
eye, and no blindness in his nonservice-connected left eye.  
Neither eye has been enucleated, and there is no evidence of 
visible distortion or any other type of cosmetic defect.  

The veteran does have aphakia, along with impaired vision of 
the right eye.  However, combined ratings for disabilities of 
the same eye should not exceed the amount for total loss of 
that eye.  Again, the maximum amount for total loss of vision 
of the veteran's right eye is 30 percent.  See Table V, 38 
C.F.R. § 4.84a.  

Therefore, separate ratings are not assignable for other eye 
disabilities.  Nor is an increased rating warranted without 
evidence of enucleation or a serious cosmetic defect.  

The Board has considered whether the veteran's service-
connected disability could be evaluated under any other 
diagnostic codes, but finds that a rating higher than 
30 percent is not warranted.  

As the veteran clearly retains both eyes, the provisions of 
Diagnostic Code 6066 are not for application.  

In addition, as there is no evidence suggesting impairment of 
ocular muscle function, the provisions of Diagnostic Code 
6090 are also not for application.  

A rating in excess of 30 percent is not available under 
Diagnostic Code 6080, pertaining to impairment of field of 
vision.  Moreover, Diagnostic Code 6029 specifically 
prohibits combining the 30 percent rating for aphakia with 
any other rating for impaired vision.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected aphakia of the 
right eye.  

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected aphakia of the 
right eye has been rated as this eye being blind, and he has 
normal vision in the nonservice-connected left eye, a higher 
rating is simply not warranted.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of no more than the current 30 percent rating as described 
hereinabove.  


B.  Residuals of Fracture of the Left Patella

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A review of the record shows that service connection has been 
granted for residuals of fracture of the left patella, and 
that a 10 percent evaluation has been assigned under 
Diagnostic Code 5257.  

The Board notes that service connection is not in effect for 
any diseases of the arteries or veins.  As such, symptoms 
attributable to such nonservice-connected disabilities may 
not be considered in the evaluation of the service-connected 
residuals of fracture of the left patella.  38 C.F.R. § 4.14.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

In this case, the VA examinations in May 2002 reported that 
the range of motion of the veteran's left knee was from full 
extension of zero degrees to full flexion of 140 degrees, 
which is the standard range of motion.  However, the examiner 
noted medial tenderness to palpation and guarding of the left 
knee.  

The veteran also reported that he could no longer drive a 
truck or do computer work, as was required in his two 
previous occupations, because of severe pain with prolonged 
sitting with his knees flexed.  

Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  This recent medical evidence supports the 
assignment of a 10 percent rating under Diagnostic Code 5260 
based on pain on motion.  

The Board finds that a 10 percent rating under the DeLuca 
principles is warranted.  The veteran has not been diagnosed 
with arthritis of the left knee, but there is no indication 
that motion through the arc of flexion is painful as to 
render some portion non-functional and more nearly 
approximates that of loss of flexion to 45 degrees.  

The evidence of record also shows that the veteran's left 
knee gives way at times.  The veteran has been issued both a 
cane and a knee brace, but he uses neither.  

The results of the most recent VA medical examinations 
revealed no edema, effusion, instability, redness or heat.  
There was no evidence of dislocation or subluxation in the 
veteran's left knee to support more than the current 
assignment of a 10 percent rating under Diagnostic Code 5257.  

Nor does the evidence of record suggest significant 
neurological deficits or findings of neuritis or neuralgia to 
warrant a separate rating under provisions of Diagnostic 
Codes 8521 to 8723.  

Any impairment associated with the peroneal function in the 
area of the veteran's left knee has been considered in the 
assignment of a 10 percent rating under Diagnostic Code 5260, 
and a separate rating in this regard would be prohibited by 
the rule against the pyramiding of benefits.  See 38 C.F.R. 
§ 4.14.  

Thus, all factors considered, it can reasonably be concluded 
that the veteran has more than slight functional impairment 
in the knee, which is commensurate with a 10 percent rating.  

After consideration of all the evidence, the Board notes that 
the service-connected residuals of fracture of the left 
patella are manifested primarily by functional loss due to 
pain and slight instability.  DeLuca, 8 Vet. App. 202.  

In this regard, the Board finds that the veteran's present 
level of disability meets the criteria for two separate 
ratings as described hereinabove.  (10 percent under 
Diagnostic Code 5260 for functional loss comparable to 
limitation of flexion; 10 percent under Diagnostic Code 5257 
for slight instability.)  



ORDER

An increased rating for the service-connected aphakia of the 
right eye is denied.  

An increased rating of 10 percent for the service-connected 
residuals of fracture of the left patella manifested by 
functional loss due to pain is granted, subject to the 
regulations applicable to the payment of monetary awards.  

An increased rating for the service-connected residuals of 
fracture of the left patella manifested by instability is 
denied.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



